Citation Nr: 0029338	
Decision Date: 11/07/00    Archive Date: 11/16/00

DOCKET NO.  98-14 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for residuals of right 
knee medial collateral ligament strain, evaluated 10 percent 
disabling prior to March 17, 1997 and as 20 percent disabling 
from March 17, 1997 through September 30, 1998, and 
entitlement to restoration of the 20 percent rating for the 
right knee disability, rated as 10 percent disabling from 
October 1, 1998.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from October 1973 to March 
1975.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision in which 
the regional office (RO) denied the veteran's claim for an 
increased rating for residuals of right knee medial 
collateral ligament strain, rated 10 percent disabling.  In a 
March 1997 rating decision, the RO increased the rating to 20 
percent.  In a June 1998 rating decision which the veteran 
has also appealed, the RO reduced the rating for his right 
knee disability from 20 to 10 percent.

In June 2000, the veteran filed a Notice of Disagreement with 
rating decisions dated in March, May, and June 2000.  In July 
2000, he was provided a Statement of the Case which addressed 
the following issues:  1) entitlement to an increased rating 
for ganglion cyst removal, right hand, currently evaluated as 
10 percent disabling; 2) entitlement to service connection 
for post traumatic stress disorder; 3) entitlement to an 
increased rating for tinea pedis, currently evaluated as 10 
percent disabling; 4) entitlement to an increased rating for 
pseudofolliculitis barbae, currently evaluated as 10 percent 
disabling; 5) entitlement to service connection for 
peripheral neuropathy of the hands, and; 6) entitlement to a 
total disability rating for compensation purposes based on 
individual unemployability due to service connected 
disabilities.  The veteran may yet perfect his appeal 
concerning such issues, as the period within which he may 
file a substantive appeal has not expired.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the United States 
Court of Veterans Appeals (now the United States Court of 
Appeals for Veterans Claims, hereinafter referred to as the 
Court) held that the Board does not have jurisdiction to 
assign an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
in the first instance.  The Board is still obligated to seek 
out all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
laws and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  
Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.


FINDINGS OF FACT

1.  Prior to March 17, 1997, the veteran's disability from 
residuals of strain of the right medial collateral ligament 
was manifested by subjective complaints of chronic right knee 
pain exacerbated by weightbearing, squatting, stooping, and 
stair climbing, with objective findings of painful motion and 
tenderness to palpation of the knee joint, full or nearly 
full extension, and flexion to at least 95 degrees, without 
clinical findings of instability.

2.  During the period from March 17, 1996 through September 
30, 1998, the veteran's disability from residuals of strain 
of the right medial collateral ligament was manifested by 
chronic knee pain and painful motion, without clinical 
findings of recurrent lateral instability or subluxation, or 
limitation of flexion to less than 30 degrees or limitation 
of extension to more than 10 degrees.

3.  On and after October 1, 1998, the veteran's disability 
from residuals of strain of the right medial collateral 
ligament was manifested by subjective complaints of chronic 
pain and giving way, with objective findings of slight limp, 
range of leg motion from zero degrees of extension to 110 
degrees of flexion with pain, joint tenderness to palpation, 
and X-ray findings of spur formation, without demonstrable 
ligamentous instability, loss of strength, atrophy, locking, 
incoordination, or excess fatigability attributed solely to 
the right knee.


CONCLUSIONS OF LAW

1.  The criteria for a schedular rating in excess of 10 
percent for residuals of right knee medial collateral 
ligament strain were not met prior to March 17, 1997.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 4.71a, Diagnostic 
Codes 5003, 5257, 5260, 5261 (1999).

2.  The criteria for a schedular rating in excess of 20 
percent were not met during the period from March 17, 1997, 
through September 30, 1998.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 
4.45, 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 (1999).

3. The criteria for a schedular rating in excess of 10 
percent were not met on or after October 1, 1998.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 4.71a, Diagnostic 
Codes 5003, 5257, 5260, 5261 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his disability from residuals of 
right knee medial collateral ligament strain has worsened.  
He also contends that the 20 percent rating which was reduced 
to 10 percent by the RO's June 1998 rating decision should be 
restored.  He asserts that his right knee is painful and 
weak, and gives way, especially when climbing stairs.  He 
testified in March 1999 that a surgeon had suggested a total 
knee arthroplasty.

Based on its review of the relevant evidence in this matter, 
and for the following reasons and bases, it is the decision 
of the Board that the preponderance of the evidence is 
against the grant of an increased rating for residuals of 
strain of the right medial collateral ligament.  It is the 
further decision of the Board that the preponderance of the 
evidence is against restoration of the 20 percent rating for 
the service-connected right knee disorder.

I.  Increased Rating

Initially, the Board is satisfied that all appropriate 
development mandated by 38 U.S.C.A. § 5107 has been 
accomplished and the Department of Veterans Affairs (VA) has 
no further duty to assist the veteran in developing facts 
pertinent to his claim.  The veteran has not advised VA of 
the existence of additional evidence which may be obtained.

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  Although VA must consider the entire record, the 
most pertinent evidence, because of effective date law and 
regulations, is created in proximity to the recent claim.  
38 U.S.C.A. § 5110 (West 1991).

VA utilizes a rating schedule which is used primarily as a 
guide in the evaluation of disabilities resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  It is 
essential, both in the examination and in the evaluation of 
disability, that each disability be viewed in relation to its 
history.  38 C.F.R. § 4.1 (1999).

Historically, service medical records show that the veteran 
either strained or sustained a small tear in his right knee 
medial collateral ligament in August 1973 while playing 
basketball.  An X-ray was negative.  The veteran was treated 
with an ace wrap and given medication for pain.  He was 
placed on light duty for three days.  Subsequently dated 
service medical records do not show further complaints, 
diagnoses, or treatment for a right knee disorder.  At the 
time of his medical examination for separation from service, 
an examiner reported that the veteran's lower extremities 
were clinically normal.  

During a VA examination in April 1976, the veteran reported 
that he had pain in his knees which interfered with prolonged 
standing.  On examination, the right knee had full range of 
motion.  There was no obvious impairment or limitation of 
function of the knee.  Muscle strength in the right lower 
extremity was good.  An X-ray of the right knee showed a 
separate bony fragment in the region of the tibial tuberosity 
on the right side.

The veteran was granted entitlement to service connection for 
residuals of tear of the medial collateral ligament of the 
right knee by the RO's May 1976 rating decision.  The 
associated disability was rated zero percent disabling, 
effective from the date of the day following the veteran's 
separation from service.  The rating was made utilizing 
Diagnostic Code 5257.  Under that diagnostic code, impairment 
of the knee other than ankylosis or limitation of motion is 
rated based on recurrent subluxation or lateral instability, 
and ratings of 10, 20, or 30 percent are assigned where such 
symptoms as slight, moderate, or severe, respectively.

In October 1992, the rating of the right knee was increased 
to 10 percent, effective from May 1992.  Treatment records 
dated in May 1992 showed that the veteran had developed mild 
degenerative joint disease in the right knee with audible 
crepitus.  Range of motion was nearly full.  No instability 
was detected.  There was some tenderness to palpation of the 
medial joint line as well as in the region of the medial 
collateral ligament.  Strength was good.

In February 1996, the veteran filed a claim for an increased 
rating for his right knee disability.  He had undergone a VA 
examination for rating purposes in September 1995 and 
underwent another examination in March 1996.  During the 
September 1995 examination, he gave a history of injury to 
both knees from a fall off an amphibious vehicle.  He 
complained of chronic pain and swelling in the right knee 
aggravated by weight bearing.  Activities such as squatting, 
stooping, or using stairs cause exacerbations of the knee 
disorder.  He also described giving way.  He wore knee 
sleeves and used a cane.  The veteran showed a significant 
amount of pain on examination.  Range of motion in the right 
knee was from zero to 95 degrees with marked pain.  There was 
marked tenderness to palpation about the knee, particularly 
in the patellofemoral joint.  Stability could not be assessed 
because of pain.  The veteran was able to squat half way and 
arise again with complaints of bilateral knee pain.  X-rays 
of the right knee showed minimal narrowing at the 
femorotibial joint space, medially.  A comparison with X-rays 
taken in July 1992 showed early arthritic disease.  The 
examiner who conducted the clinical examination reported a 
diagnosis of traumatic arthritis of the right knee.

When examined in March 1996, the veteran's knees and calves 
had about the same circumference.  Range of motion in the 
right knee was from five degrees of extension to 100 degrees 
of flexion.  There was some crepitation under the patella.  
The examiner was unable to test for internal derangement.  X-
rays showed areas of sclerosis in the upper tibia which could 
have represented bone islands.  An examiner reported a 
diagnosis of traumatic arthritis of both knees with impaired 
range of motion, with no frank effusion, but palpable 
crepitation.

A VA outpatient treatment record shows that the veteran was 
issued bilateral knee-ankle-foot braces in October 1996 after 
previously issue braces were found to slip.  X-rays of both 
knees taken in January 1997 showed good mineralization, well-
preserved joint spaces, and no evidence of fracture or 
dislocation.  Soft tissues were not remarkable.  

The veteran was seen as an outpatient by a VA doctor of 
osteopathy in August and November 1996, and in February 1997.  
In February 1997, he had swelling, erythema, and tenderness 
in both of his lower extremities.  The examiner's impressions 
included suspected erysipelas (an acute form of superficial 
cellulitis) in the lower extremities and severe degenerative 
joint disease, especially in the knees.  

During a VA general medical examination on March 17, 1997, 
the veteran's range of motion in knees was limited to 30 
degrees due to pain.  The pertinent diagnosis was moderately 
symptomatic osteoarthritis of both knees.  Based on these 
findings, the RO awarded an increased rating of 20 percent 
for the veteran's right knee disability utilizing Diagnostic 
Code 5260.  Under that diagnostic code, knee disability 
manifested by limitation of flexion of the leg to 30 degrees 
is rated 20 percent disabling.  Where flexion is limited to 
15 degrees, a 30 rating is assigned.

It should be noted here that knee disability manifested by 
limitation of extension of the leg (straightening of the leg 
at the knee) is rated utilizing Diagnostic Code 5261.  Under 
that diagnostic code, a 10 percent rating is assigned where 
limitation of leg extension is to 10 degrees.  A 20 percent 
rating is assigned where limitation of extension is to 15 
degrees.  Higher ratings are assigned for greater degrees of 
limitation of extension.  It should be further noted that, 
even without compensable disability for limitation of motion, 
a rating of 10 percent is assignable pursuant to Diagnostic 
Code 5003 for degenerative arthritis shown by X-ray findings 
which is accompanied by noncompensable limitation of motion.  
Further, separate ratings can be assigned where there is both 
limitation of motion due to arthritis and recurrent lateral 
instability or subluxation.  See VAOPGCPREC 23-97 (O.G.C. 
Prec. 23-97) (1999).

The RO's proposal to reduce the veteran's rating, and its 
subsequent reduction of the rating to 10 percent, were based 
on findings made during a VA examination conducted in 
February 1998.  At that time, the veteran had complaints of 
chronic pain, including pain with weightbearing and such 
activities such as squatting.  He reported that the right 
knee gave way.  On examination, he was observed to walk with 
a slight limp on the right.  Range of motion was from zero 
degrees of extension to 110 degrees of flexion with pain.  
The examiner could not detect any definite joint effusion.  
There was generalized tenderness to palpation about the knee 
as well as in the popliteal region.  There was no 
demonstrable ligamentous instability.  The veteran was able 
to slowly squat and arise again.  X-rays of the right knee 
showed the joint spaces fairly well maintained.  There was 
some minimal juxta-articular spur formation both medially and 
laterally.  No other definite abnormalities were seen.  The 
reported diagnosis was residuals of right knee injury-medial 
collateral ligament strain.

After the veteran's hearing in March 1999, the RO obtained 
copies of his treatment records from the VA medical centers 
at Biloxi and Jackson, Mississippi.  Such records show 
treatment for a number of disorders including, degenerative 
arthritis of the cervical spine, lumbar spine, and left and 
right knees, bilateral carpal tunnel syndrome, sleep apnea, 
and skin disease.  However, on the few occasions when the 
veteran had treatment for his right knee, related notes do 
not provide a basis for any factual findings which would 
support a rating in excess of 10 percent.

In its Supplement Statement of the Case dated in July 1999, 
the RO referred to a physician's statement dated March 1, 
1999.  According to that the physician, the veteran had a 
history of multiple joint pain, including pain in his hips, 
knees, back, and elbows.  He reported that his knees swelled 
and he had to wear braces.  Examination of the knees revealed 
two scars on the right knee but no redness or heat.  There 
was minimal swelling and some crepitation present with 
flexion and extension.  The knee was stable to varus and 
valgus stress.  There was tenderness on the medial and 
lateral joint lines.

Based on a review of the entire record, the Board makes the 
following findings of fact: 1) prior to March 17, 1997, the 
veteran's disability from residuals of strain of the right 
medial collateral ligament was manifested by complaints of 
chronic right knee pain exacerbated by weightbearing, 
squatting, stooping, and stair climbing, with objective 
findings of painful motion and tenderness to palpation of the 
knee joint, with full or nearly full extension, and flexion 
to at least 95 degrees, without clinical findings of 
recurrent subluxation or lateral instability; 2) during the 
period from March 17, 1997 through September 30, 1998, the 
veteran's disability from residuals of strain of the right 
medial collateral ligament was manifested by chronic knee 
pain and painful motion, without clinical findings of 
recurrent subluxation or lateral instability, or limitation 
of flexion to less than 30 degrees or limitation of extension 
to more than 10 degrees, and; 3) on and after October 1, 
1998, the veteran's disability from residuals of strain of 
the right medial collateral ligament was manifested by 
complaints of chronic pain and giving way, with objective 
findings of slight limp, range of leg motion from zero 
degrees of extension to 110 degrees of flexion with pain, 
joint tenderness to palpation, and X-ray findings of spur 
formation, without demonstrable ligamentous instability, loss 
of strength, atrophy, lacking, incoordination, or excess 
fatigability attributed solely to the right knee.  Therefore, 
the Board concludes as follows:  1) the criteria for a rating 
in excess of 10 percent were not met prior to March 17, 1997; 
2) the criteria for a rating in excess of 20 percent were not 
met during the period from March 17, 1997, through September 
30, 1998, and; 3) the criteria for restoration of the 20 
percent rating were not met for the right knee disability, 
rated as 10 percent disabling from October 1, 1998.

The Board has considered the complete history of the 
disability in question as well as the current clinical 
manifestation and the effect the disability may have on the 
earning capacity of the veteran.  38 C. F. R. §§  4.1, 4.2, 
4.41 (1999).  The Court has held that pursuant to 38 C.F.R. 
§ 4.40 the Board must consider and discuss the impact of pain 
in making its rating determination.  See Spurgeon v. Brown, 
10 Vet. App. 194, 196 (1997); DeLuca v. Brown, 8 Vet. 
App. 202, 205 (1995).  Section 4.40 provides in part that 
functional loss may be due to pain, as supported by adequate 
pathology, and as evidenced by the visible behavior of the 
claimant undertaking the motion.  The section also provides 
that weakness is as important as limitation of motion, and a 
part that becomes painful on use must be regarded as 
seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity or the like.

Factors listed for consideration in 38 C.F.R. § 4.45 include 
less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); 
more movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.); 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; incoordination, impaired ability to 
execute skilled movements smoothly; and pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.

In this case, during the VA examinations in September 1996, 
March 1997, and February 1998, the veteran's chief complaints 
were of right knee pain, exacerbated by standing, walking, 
and using stairs.  While his right knee had slightly less 
flexion than normal, no instability or loose motion was noted 
which would justify a rating in excess of 10 percent under 
Diagnostic Code 5257.  However, there is objective evidence 
that the veteran's right knee was painful with use.  This 
conclusion is supported by the medications that he was 
reported to be taking and by X-rays findings of minimal 
degenerative changes.  However, the associated disability is 
adequately compensated by a 10 percent rating under 
Diagnostic Code 5260.  That code contemplates disability from 
limitation of motion due to pain associated with arthritis.

The Board has also considered the provisions of 38 C.F.R. §  
4.7, which provide for assignment of the next higher 
evaluation where the disability picture more closely 
approximates the criteria for the next higher evaluations.  
Otherwise, the lower rating will be assigned.  With respect 
to the veteran's right knee, his disability picture from 
residuals of strain of the right medial collateral ligament 
does not more closely approximate the criteria for the next 
higher schedular rating of 20 percent under Diagnostic Code 
5257 or 5260.  As discussed earlier, the most current medical 
evidence does not show that the knee has more than slight 
recurrent lateral instability or subluxation.  Nor is there 
evidence that the knee has more than slight limitation of 
motion that would warrant a 20 percent schedular rating under 
the other codes considered in this decision.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (1999).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate. Higher schedular ratings are 
provided where there is moderate recurrent lateral 
instability or subluxation of the knee or limitation of 
flexion of 30 degrees, or limitation of extension to 15 
degrees, but the medical evidence reflects that such 
manifestations of knee disability are not present in this 
case.  Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required recent hospitalization for his right knee disorder, 
nor is it shown that he requires frequent treatment of such 
disorder or that it otherwise so markedly interferes with 
employment as to render impractical the application of 
regular schedular standards.  Finally, there is no evidence 
that the impairment resulting solely from the veteran's right 
knee disorder warrants extra-schedular consideration.  
Rather, for the reasons noted above, the Board concludes that 
extraschedular consideration under 38 C.F.R. § 3.321(b) is 
not warranted in this case.

II.  Restoration of 20 Percent Rating

In reducing the evaluation for residuals of right knee medial 
collateral ligament strain, the RO complied with the 
procedural requirements outlined at 38 C.F.R. § 3.105(e) 
(1999).  As the reduction would ultimately result in the 
reduction of compensation payments being made to the veteran, 
the RO appropriately prepared a proposed rating reduction in 
March 1998 setting forth all material facts and reasons.  The 
veteran was duly notified in that same month, and given more 
than 60 days to present additional evidence to show that 
compensation payments should be continued.  He did not 
present any pertinent additional evidence within the 
prescribed time.  In a June 1998 rating decision, the RO 
reduced the rating of the veteran's right knee disorder to 10 
percent, effective from September 1, 1998.  The effective 
date of the reduction was later changed to October 1, 1998, 
as the veteran had not been notified of the reduction in 
rating until July 1, 1998.  The veteran's focus, however, is 
not upon the procedures undertaken by the RO, but the 
substantive reasoning underlying its decision to reduce the 
evaluation for his service-connected right knee disorder.  
Therefore, the Board will consider whether the former rating 
should be restored.

The Board has considered the law and regulations that pertain 
to the reduction of ratings.  In this case, the rating that 
was reduced was in effect less than five years, was based on 
detailed examinations, and was for disability that was not 
considered static.  See 38 C.F.R. § 3.344(c) (1999).  The RO, 
at the time of the March 1997 rating decision which increased 
the rating for the right knee disorder from 10 to 20 percent, 
informed the veteran that there would be a re-examination of 
the knee, as the veteran's physical condition might improve.  
Accordingly, 38 C.F.R. § 3.344(a) and (b) are not applicable.  
Rather, all that is required to warrant a reduction in the 
veteran's ratings is re-examination that shows sufficient 
improvement in the service-connected disability.

The Board has reviewed the evidence which was in the claims 
folder at the time of the reduction of the rating of the 
veteran's right knee, and finds that the veteran's disability 
from his right knee disorder had improved and that at the 
time of his re-examination in February 1998, did not warrant 
assignment of a rating in excess of 10 percent.  As the 
rating reduction was accomplished in a procedurally correct 
manner and is supported by medical evidence that the 
veteran's right knee disability had improved, a restoration 
of the 20 percent rating which had been in effect prior to 
October 1, 1998, is denied.



ORDER

A rating in excess of 10 percent prior to March 17, 1997, for 
residuals of right knee medial collateral ligament strain is 
denied.

A rating in excess of 20 percent during the period from March 
17, 1997, through September 30, 1998, for residuals of right 
knee medial collateral ligament strain is denied.

A rating in excess of 10 percent on or after October 1, 1998, 
is denied.



		
	NANCY I. PHILLIPS
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 14 -


- 1 -


